DETAILED ACTION
Claims 1-15 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

In this application the Abstract filed on 04/28/21 is not on a separate sheet.
The separate sheet should only contain the Abstract.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2010/0223391 A1 to Wu et al.

As to claim 1, Hussain teaches a computer-implemented method, comprising: 
establishing, in a user space (application (user) space) of an operating system, a socket connection between the first application (host application/Applications 102/client process) and the second application (remote application/server process) (“...A network processor includes local memory and an interface to a host system. The local memory is shared by a plurality of processors for storing data transferred over a network coupled to the network processor. The interface to the host system manages a queue for a socket established between an application executing in host memory and another application executing in a remote host coupled to the network. The queue stores a unique identifier for a process identifier associated with the socket. The interface transfers data asynchronously between host memory and local memory and an indication is received by a waiting process in the host system that data has been written to host memory based on a process An application 102 executes in application (user) space in memory in the host system 100a. The application 102 issues API calls using API functions provided by the Direct Socket Library module 500 or the enhanced socket system calls module 502. Requests through the socket interface 500, 502 are either directed through the system TCP/IP (host) network stack 512 to a NIC driver 514 or through a host driver 510 to the network services processor 206...The application 102 makes socket API calls to the socket modules 500, 502 to establish a TCP connection between a client process and a server process. A server process sets up a communication endpoint and passively waits for a connection from the client process. A client process initiates communication with a server process that is passively waiting to be contacted...Data transfer for an application 102 for the TCP connection can be directed through the host networking stack 512 or the processor networking stack 520 in the network services processor 206 dependent on the API call issued by the application 102. Host socket APIs are a superset of legacy BSD socket APIs. The host socket APIs call functions in the enhanced socket system calls module 502. These API calls include flags used by the operating system to select one of the stacks, that is, the networking stack 520 in the network services processor 206 or the host networking stack 512 in kernel space in the host system 100a. The socket modules 500, 502 provide a uniform interface to the network and communications protocols. Protocol independent requests are mapped to the protocol specific implementation selected when the socket is created. The socket APIs provide a BSD like socket interface which enables applications written for the BSD socket interface to direct requests to the network services processor 206 with minimal or no changes...API calls that avoid use of the host networking stack (network protocol stack) 512 in the host system 100a are provided by the direct socket calls module 500 and the application 102 can be modified to use these API calls instead of the BSD socket calls that use the host networking stack 512 in the host system 100a...At step 708, the application calls the accept( ) API to get a connection...At step 710, the stack socket module sends a "connection socket file descriptor" to the application using the DDOQ created in the previous step. The connection socket file descriptor is sent via DMA to the Host memory location identified by the next descriptor in the listen socket's DDOQ...” paragraphs the first thread, the second thread and the third thread sharing the socket connection; and 
establishing queues (“...At step 700, at boot time, the host driver 510 creates two control queues (CNTQ). These queues serve as a low latency message communication mechanism for messages from the network services processor 206 to the host system 100a...To set up the zero-copy mechanism, the application 102 issues an API call to request allocation of a buffer or multiple buffers from a specialized zero-copy buffer pool in host memory and to select zero copy for send and receive. The application 102 uses buffers for the I/O operation which have been allocated from the zero copy buffer pool. The buffers are freed later by the application 102...” paragraphs 0083/0105).
Hussain does not explicitly teach creating a first thread of a first application and a second thread and a third thread of a second application and
establishing a first queue between the first thread and the second thread and a second queue between the first thread and the third thread, the first queue being different from the second queue. 
transmitting thread pool) and a second thread and a third thread of a second application (receiving threads) and
establishing a first queue between the first thread (transmitting queue) and the second thread and a second queue (receiving buffering queues) between the first thread and the third thread, the first queue being different from the second queue (“...As shown in FIG. 4, the method of the present invention begins with step S111. At step S111, after reading the system configuration, the DSADD device establishes static LIPs based on the system configuration, and creates receiving SOCKETs according to the number of the established static LIPs, and receiving threads and receiving buffering queues are created at the same time. Here, the created receiving threads may receive or request data streams from the data source via the established LIPs by using one or more receiving SOCKETs, and the received data will be buffered in the receiving buffering queues. It is noted that the SOCKET used herein may be replaced by other protocol stack with same function... Then, the procedure proceeds to step S121. At step S121, it is determined whether a static LOP corresponding to the established static LIP is designated, according to the system configuration. When the determination result of step S121 is YES, the procedure proceeds to Step S123. At step S123, a static LOP is established and corresponding transmitting SOCKET pool and transmitting queue are created. Then, the procedure proceeds to step S130 for establishing the mapping relations. Subsequently, the received data stream is duplicated into the transmitting queue, and then the subsequent transmitting process is completed. The specific process of the transmission will be detailed described with reference to FIG. 5...When the determination result of step S121 is NO or after the establishment of the static LOP is completed, the procedure proceeds to Step S122. In other words, the device is required to get ready for providing dynamic services for users, regardless that a designated static LOP is existed or not. In special, at step S122, the transmitting SOCKET pool and transmitting thread pool are created. Then, the procedure proceeds to step S124. At step S124, it waits for a user to request a data stream, that is, it is determined whether there is a user's request. If a user's request is received at step S124, the procedure proceeds to step S125, otherwise, it keeps on waiting for a user's request...At step S125, it is determined whether there is a LIP corresponding to the specific data stream requested by the user. If it is determined at step S125 that the LIP corresponding to the specific data stream has been existed, the procedure proceeds to step S126. If the corresponding LIP has not been established yet, the procedure proceeds to step S112. At step S112, the device searches in the device at previous stage for the data stream requested by the user and searches upward layer by layer for a device that can provide the request data stream. After finding the device that can provide the request data stream, the procedure proceeds to step S113. At step S113, a dynamic LIP corresponding to the specific data stream is dynamically established, and a corresponding receiving SOCKET, receiving thread and receiving buffering queue are created. Then, the procedure proceeds to step S126...” paragraphs 0047-0050/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain with the teaching of Wu because the teaching of Wu would improve the system of Hussain by providing a smallest sequence of programmed instructions (thread) managed independently by a scheduler as part of the operating system execution.

As shown in FIG. 4, the method of the present invention begins with step S111. At step S111, after reading the system configuration, the DSADD device establishes static LIPs based on the system configuration, and creates receiving SOCKETs according to the number of the established static LIPs, and receiving threads and receiving buffering queues are created at the same time. Here, the created receiving threads may receive or request data streams from the data source via the established LIPs by using one or more receiving SOCKETs, and the received data will be buffered in the receiving buffering queues. It is noted that the SOCKET used herein may be replaced by other protocol stack with same function... Then, the procedure proceeds to step S121. At step S121, it is determined whether a static LOP corresponding to the established static LIP is designated, according to the system configuration. When the determination result of step S121 is YES, the procedure proceeds to Step S123. At step S123, a static LOP is established and corresponding transmitting SOCKET pool and transmitting queue are created. Then, the procedure proceeds to step S130 for establishing the mapping relations. Subsequently, the received data stream is duplicated into the transmitting queue, and then the subsequent transmitting process is completed. The specific process of the transmission will be detailed described with reference to FIG. 5...When the determination result of step S121 is NO or after the establishment of the static LOP is completed, the procedure proceeds to Step S122. In other words, the device is required to get ready for providing dynamic services for users, regardless that a designated static LOP is existed or not. In special, at step S122, the transmitting SOCKET pool and transmitting thread pool are created. Then, the procedure proceeds to step S124. At step S124, it waits for a user to request a data stream, that is, it is determined whether there is a user's request. If a user's request is received at step S124, the procedure proceeds to step S125, otherwise, it keeps on waiting for a user's request...At step S125, it is determined whether there is a LIP corresponding to the specific data stream requested by the user. If it is determined at step S125 that the LIP corresponding to the specific data stream has been existed, the procedure proceeds to step S126. If the corresponding LIP has not been established yet, the procedure proceeds to step S112. At step S112, the device searches in the device at previous stage for the data stream requested by the user and searches upward layer by layer for a device that can provide the request data stream. After finding the device that can provide the request data stream, the procedure proceeds to step S113. At step S113, a dynamic LIP corresponding to the specific data stream is dynamically established, and a corresponding receiving SOCKET, receiving thread and receiving buffering queue are created. Then, the procedure proceeds to step S126...” paragraphs 0047-0050/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain with the teaching of Wu because the teaching of Wu would improve the system of Hussain by providing a smallest sequence of programmed instructions (thread) managed independently by a scheduler as part of the operating system execution.


Hussain teaches a processing unit, a memory and a computer program product stored in a non-transient computer readable medium (“...The host system 100a includes a processor 200, memory 202 and an Input/Output (I/O) interface 204 through which data is transferred over an I/O bus 208. The application 102, socket module 104 and network stack 106 are stored in memory 202 and executed by the processor 200. The host system 100a is coupled to the network services processor 206 through the Input/Output bus 208. In one embodiment, the Input/Output interface 204 is the Peripheral Connect Interface (PCI), a standard bus interface developed by the PCI Special Interest Group (SIG). The network services processor 206 includes hardware packet processing, buffering, work scheduling, ordering, synchronization, and cache coherence support to accelerate packet processing tasks...” paragraph 0043).

As to claim 10, see the rejection of claim 2 above.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2010/0223391 A1 to Wu et al. as applied to claims 1 and 9 above, and further in view of U.S. Pub. No. 2016/0162337 A1 to Wang et al.

As to claim 3, Hussain as modified Wu teaches the method of claim 1, however it is silent with reference to in response to the first thread receiving a takeover request from the second thread, forwarding the takeover request from the first thread to the third thread; and sending a token for takeover from the third thread to the second thread via the first thread.  
Wang teaches in response to the first thread receiving a takeover request from the second thread, forwarding the takeover request from the first thread to the third thread; and sending a token (Indicator 122/124) for takeover from the third thread to the second thread via the first thread (Core Switch 118) (“...Described herein are techniques for scheduling a real-time task to switch dynamically among the cores of a multi-core processor via multiple threads. The switch of the real-time task may prevent the real-time task from blocking a particular core from executing other non real-time tasks. The switch of the real-time task includes the transfer of the real-time task from being performed by a thread that is executing on a current core to another thread that is executing on an alternative core...The switch involves the use of two threads that are executing on two different cores of the multi-core processor during a real-time task handoff period. During the handoff, the real-time task is performed by a current thread that is executing on a current core while a new thread to be executed on an alternative core is prepared for the takeover of the real-time task execution. Once the new thread is ready, the real-time task is switched to be performed by the new thread on the alternative core. Following the handoff, the current thread may be put in a wait state, which may enable the current thread and/or the current core to be called to perform a non real-time task...Accordingly, the switching of a real-time task from being performed by a current thread executing on the current core of a multi-core processor to being performed by a new thread executing on the alternative core of the multi-core processor may free up the current thread and/or the alternative core to perform a non real-time task. Further, by performing multiple instances of switching on a periodic basis, a computing device may reduce or eliminate system blockage caused by the continuous performance of real-time tasks. As a result, instances of deadlocked applications, disabled application features, and/or general unresponsiveness in the operations of applications executing on the computing device may be diminished. Various examples of techniques for implementing dynamic switching of the performance of a real-time task from a current core to an alternative core in accordance with various embodiments are described below with reference to FIGS. 1-6...”, figures 3/6 paragraphs 0015-0017, 0043-0053/0063-0072).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain and Wu with the teaching of Wang because the teaching of Wang would improve the system of Hussain and Wu by providing context switching technique that provides the process of storing the state of a process or thread, so that it can be restored and resume execution at a later point.

As to claim 11, see the rejection of claim 3 above.


Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2010/0223391 A1 to Wu et al. as applied to claim 1 and 9 above, and further in view of U.S. Pub. No. 2012/0030364 A1 to Morimoto.

As to claim 5, Hussain as modified by Wu teaches the method of claim 1, however it is silent with reference to wherein the establishing the first queue between the first thread and the second thread comprises: combining a plurality of connections between the first thread and the second thread into the first queue, the first queue being a single queue for transmitting data of the plurality of connections and supporting retrieval of data from any position in a connection.  
Morimoto teaches wherein the establishing the first queue (plurality of queues/Queue 132) between the first thread and the second thread comprises: combining a plurality of connections between the first thread and the second thread into the first queue, the first queue being a single queue for transmitting data of the plurality of connections and supporting retrieval of data from any position in a connection (“...A proxy apparatus of the present invention includes a multi-core CPU having a plurality of CPU cores, and an extended listen socket having a plurality of queues provided for the plurality of CPU cores. A kernel thread and a proxy thread operate on each of the plurality of CPU cores. The kernel thread executes a receiving process of an establishment request packet for a first connection with a client terminal, the receiving process being assigned to a corresponding one of said plurality of CPU cores, and registers an establishment waiting socket which contained information of the first connection, on a corresponding one of the plurality of queues. The proxy thread refers to the corresponding queue, and establishes the first connection based on the establishment waiting socket when the establishment waiting socket is registered on the corresponding queue... A proxy apparatus of the present invention is provided between a client (terminal) and a server (apparatus) in a network and has a function of relaying a communication between the client and the server. The proxy apparatus includes a multi-core CPU (Central Processing Unit) having CPU cores. The proxy apparatus includes a kernel thread and a proxy thread operating on each CPU core and further includes a queue corresponding to each CPU core in a listen socket. When ending a receiving process such as a protocol process of a received packet, the kernel thread registers a connection waiting socket in a queue of the listen socket corresponding to a CPU core for the kernel thread operating thereon. Also, the proxy thread acquires the connection waiting socket from the queue in the listen socket corresponding to the CPU core for the proxy thread to operate thereon and executes a connection process... The proxy threads 111 to 114 execute proxy processes for connection establishment waiting sockets stored in the queues 131 to 134 in the extended listen socket 130 corresponding to the CPU cores 11 to 14, respectively...” paragraphs 0032/0040/0052/0062-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain and Wu with the teaching of Morimoto because the teaching of Morimoto would improve the system of Hussain and Wu by providing a technique for organizing and managing connection information in a data structure for easy access. 

As to claim 6, Hussain as modified by Wu teaches the method of claim 5, however it is silent with reference to determining a connection of 
Morimoto teaches determining a connection of the plurality of connections comprising data to be read by scanning the first queue (“...A proxy apparatus of the present invention includes a multi-core CPU having a plurality of CPU cores, and an extended listen socket having a plurality of queues provided for the plurality of CPU cores. A kernel thread and a proxy thread operate on each of the plurality of CPU cores. The kernel thread executes a receiving process of an establishment request packet for a first connection with a client terminal, the receiving process being assigned to a corresponding one of said plurality of CPU cores, and registers an establishment waiting socket which contained information of the first connection, on a corresponding one of the plurality of queues. The proxy thread refers to the corresponding queue, and establishes the first connection based on the establishment waiting socket when the establishment waiting socket is registered on the corresponding queue... A proxy apparatus of the present invention is provided between a client (terminal) and a server (apparatus) in a network and has a function of relaying a communication between the client and the server. The proxy apparatus includes a multi-core CPU (Central Processing Unit) having CPU cores. The proxy apparatus includes a kernel thread and a proxy thread operating on each CPU core and further includes a queue corresponding to each CPU core in a listen socket. When ending a receiving process such as a protocol process of a received packet, the kernel thread registers a connection waiting socket in a queue of the listen socket corresponding to a CPU core for the kernel thread operating thereon. Also, the proxy thread acquires the connection waiting socket from the queue in the listen socket corresponding to the CPU core for the proxy thread to operate thereon and executes a connection process... The proxy threads 111 to 114 execute proxy processes for connection establishment waiting sockets stored in the queues 131 to 134 in the extended listen socket 130 corresponding to the CPU cores 11 to 14, respectively...” paragraphs 0032/0040/0052/0062-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain and Wu with the teaching of Morimoto because the teaching of Morimoto would improve the system of Hussain and Wu by providing a 

As to claims 13 and 14, see the rejection of claims 5 and 6 respectively.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2010/0223391 A1 to Wu et al. as applied to claim 1 above, and further in view U.S. Pub. No. 2011/0219145 A1 to Pope et al.

As to claim 7, Wu teaches the method of claim 1, wherein the first thread is a sending thread, the second thread is a receiving thread (transmitting queue) and the second thread and a second queue (receiving buffering queues) between the first thread and the third thread, the first queue being different from the second queue and the first queue being used for transmitting data and a sequential control command (“...As shown in FIG. 4, the method of the present invention begins with step S111. At step S111, after reading the system configuration, the DSADD device establishes static LIPs based on the system configuration, and creates receiving SOCKETs according to the number of the established static LIPs, and receiving threads and receiving buffering queues are created at the same time. Here, the created receiving threads may receive or request data streams from the data source via the established LIPs by using one or more receiving SOCKETs, and the received data will be buffered in the receiving buffering queues. It is noted that the SOCKET used herein may be replaced by other protocol stack with same function... Then, the procedure proceeds to step S121. At step S121, it is determined whether a static LOP corresponding to the established static LIP is designated, according to the system configuration. When the determination result of step S121 is YES, the procedure proceeds to Step S123. At step S123, a static LOP is established and corresponding transmitting SOCKET pool and transmitting queue are created. Then, the procedure proceeds to step S130 for establishing the mapping relations. Subsequently, the received data stream is duplicated into the transmitting queue, and then the subsequent transmitting process is completed. The specific process of the transmission will be detailed described with reference to FIG. 5...When the determination result of step S121 is NO or after the establishment of the static LOP is completed, the procedure proceeds to Step S122. In other words, the device is required to get ready for providing dynamic services for users, regardless that a designated static LOP is existed or not. In special, at step S122, the transmitting SOCKET pool and transmitting thread pool are created. Then, the procedure proceeds to step S124. At step S124, it waits for a user to request a data stream, that is, it is determined whether there is a user's request. If a user's request is received at step S124, the procedure proceeds to step S125, otherwise, it keeps on waiting for a user's request...At step S125, it is determined whether there is a LIP corresponding to the specific data stream requested by the user. If it is determined at step S125 that the LIP corresponding to the specific data stream has been existed, the procedure proceeds to step S126. If the corresponding LIP has not been established yet, the procedure proceeds to step S112. At step S112, the device searches in the device at previous stage for the data stream requested by the user and searches upward layer by layer for a device that can provide the request data stream. After finding the device that can provide the request data stream, the procedure proceeds to step S113. At step S113, a dynamic LIP corresponding to the specific data stream is dynamically established, and a corresponding receiving SOCKET, receiving thread and receiving buffering queue are created. Then, the procedure proceeds to step S126...” paragraphs 0047-0050/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain with the teaching of Wu because the teaching of Wu would improve the system of Hussain by providing a smallest sequence of programmed instructions (thread) managed independently by a scheduler as part of the operating system execution.
Pope teaches the establishing the first queue between the first thread and the second thread further comprises: establishing an emergency queue (out of band (OOB) queue) between the first thread and the second thread, the emergency queue being used for transmitting an out-of-band control command; and in response to the emergency queue comprising a new message, causing the second thread to retrieve the new message immediately (“...This dual queue mechanism enables out of band data to be handled by the application without involving the OS--while the application is running. Where the application(s) is blocked, the second queue and interrupt enable the OS to determine which of potentially many application queues have had data delivered. The overall arrangement is illustrated in FIG. 9...The out of band (OOB) queue holds out of band data, which are: [0179] 1. Error events associated with the port [0180] 2. Connection setup messages and other signalling messages from the network and other applications [0181] 3. Data delivery events, which may be generated either by the sending application the NIC or the receiving OS....When applications are to communicate in the present system over shared memory, a single work queue can be shared between two communicating endpoints using non-coherent shared memory. As data is written into the queue, write pointer (WRPTR) updates are also written by the transmitting application into the remote network-mapped memory to indicate the data valid for reading. As data is removed from the queue, read pointer (RDPR) updates are written by the receiving application back over the network to indicate free space in the queue...” paragraphs 0177/0178-0181/0183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain and Wu with the teaching of Pope because the teaching of Pope would improve the system of Hussain and Wu by providing an Out-of-band management that allows network operators to establish trust boundaries in .

Allowable Subject Matter
Claims 4, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2019/0102236 A1 to Sur et al. and directed to a system and process for transferring data between a first process operating as a sender and a second process operating as a receiver where the sender sends a PUT request message to the receiver including payload data stored in a send buffer and first and second match indicia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194